UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 14, 2016 Simlatus Corp. (Exact name of Company as specified in its charter) Nevada 000-53276 20-2675800 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 175 Joerschke Dr., Suite A Grass Valley, CA 95945 (Address of principal executive offices) Phone: (530) 205-3437 (Company ’s Telephone Number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On November 15, 2016, the Company entered into a Settlement Agreement with Rockwell Capital Partners, wherein Rockwell agreed to purchase a number of outstanding debts, in the total amount of $81,952.13, pursuant to a Claims Purchase Agreement and an order of the Court, following a Fairness Hearing under Section 3(a)(10) of the Securities Act of 1933 (the “Act”). Pursuant to the Order of the Court, Shares of Common Stock shall be issued to Rockwell in exchange of the debt, and pursuant to the Order. On November 16, 2016, an Order was entered by the Twelfth Judicial Circuit Court in and for Manatee County, Florida, approving the Settlement Agreement and Stipulation regarding the sale of Shares under Section 3(a)(1) of the Act. ITEM 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year 5.03(a) Amendments to Articles of Incorporation On November 14, 2016, we filed a Certificate of Amendment with the State of Nevada with regard to the issuance of our Common Stock.We have increased the amount of authorized Common Shares the Company may issue to 1,500,000,000; par value $ 0.00001 per share. ITEM 9. FINANCIAL STATEMENTS AND EXHIBITS INDEX TO EXHIBITS Exhibit No. Description Amendment to the Articles of Incorporation Settlement Agreement between Rockwell Capital Partners and Simlatus Corporation Order of the Twelfth Circuit Court in and for Manatee County, Florida SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 21, 2016 Simlatus Corporation /s/Gary B. Tilden By:Gary B. Tilden, CEO and Secretary 2
